Case 2:19-cv-00066-JRG Document 684 Filed 08/13/21 Page 1 of 6 PageID #: 48669



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

 OPTIS WIRELESS TECHNOLOGY, LLC, §
 OPTIS CELLULAR TECHNOLOGY, LLC, §
 PANOPTIS PATENT MANAGEMENT, §
 LLC, UNWIRED PLANET, LLC, §
 UNWIRED PLANET INTERNATIONAL §
 LIMITED,                              §

              Plaintiffs, §
                                             §
 v. § CIVIL ACTION NO. 2:19-CV-00066-JRG
                                             §
 APPLE INC., §
                                           §
              Defendant. §


                                 VERDICT FORM

      In answering the following questions and completing this Verdict Form, you

are to follow all the instructions I have given you in the Court s Final Jury

Instructions. Your answers to each question must be unanimous. Some of the

questions contain legal terms that are defined and explained in detail in the Final

Juiy Instructions. You should refer to and consider the Final Jury Instructions as you

answer the questions in this Verdict Foi .
Case 2:19-cv-00066-JRG Document 684 Filed 08/13/21 Page 2 of 6 PageID #: 48670




 As used herein, the following terms have the following meanings:

    • Optis refers collectively to Optis Wireless Technology, LLC; Optis Cellular

       Technology, LLC; Unwired Planet, LLC; PanOptis Patent Management,

       LLC; and Unwired Planet International Limited.

    • Apple refers to Apple Inc.

    © A FRAND royalty refers to a fair, reasonable, and non-discriminatory


       royalty.




                                        2
Case 2:19-cv-00066-JRG Document 684 Filed 08/13/21 Page 3 of 6 PageID #: 48671




  IT IS VERY IMPORTANT THAT YOU FOLLOW THE
 INSTRUCTIONS PROVIDED IN THIS VERDICT FORM.




          READ THEM CAREFULLY AND
   ENSURE YOUR VERDICT COMPLIES WITH THEM.




   YOU SHOULD ANSWER BOTH QUESTIONS 1A AND
                                     IB.




                                      3
Case 2:19-cv-00066-JRG Document 684 Filed 08/13/21 Page 4 of 6 PageID #: 48672




 QUESTION NO. la:




 What sum of money, if any, paid by Apple now in cash, has Optis proven by a

 preponderance of the evidence would compensate Optis as a FRAND royalty for the

 damages resulting from infringement between February 25, 2019 and August 3,

 2020?



 Answer in United States Dollars and Cents, if any:




         $




                                         4
Case 2:19-cv-00066-JRG Document 684 Filed 08/13/21 Page 5 of 6 PageID #: 48673




 QUESTION NO. lb:



 Is the total amount you found in Question No. la a lump-sum for past and future

 sales or is it a running royalty for past sales only?




       Check one of the following:

                                                     Lump-sum



                                                                OR


                                                     Running Royalty




                                            5
Case 2:19-cv-00066-JRG Document 684 Filed 08/13/21 Page 6 of 6 PageID #: 48674



                    FINAL PAGE OF JURY VERDICT FORM

       You have now reached the end of the Verdict Form and should review it to

 ensure it accurately reflects your unanimous determinations. The Jury Foreperson

 should then sign and date the Verdict Form in the spaces below. Once this is done,

 notify the Court Security Officer that you have reached a verdict. The Jury

 Foreperson should keep the Verdict Form and bring it when the jury is brought back

 into the courtroom.



 Signed this   /3      day of August, 2021.




                                              _____________________________
                                              Jury Foreperson




                                          6
